Citation Nr: 0526047	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  02-02 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to an increased rating for residuals of a 
fracture of the right heel, currently evaluated as 20 percent 
disabling.

Entitlement to an increased rating for residuals of a 
fracture of the left heel, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel



INTRODUCTION

The veteran had active service from April 1967 to July 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which granted increased (10 percent) 
ratings for the veteran's service-connected right and left 
heel disabilities.  The veteran appealed for higher ratings.  
In January 2002, the RO increased both ratings to 20 percent, 
effective from the date of receipt of the reopened claims for 
increased ratings, May 26, 2000.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a "decision 
awarding a higher rating, but less than the maximum available 
benefit...does not...abrogate the pending appeal...."AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  As a scheduler rating of 
30 percent is possible under the applicable rating criteria 
(38 C.F.R. § 4.71, Diagnostic Code 5284), the veteran's 
claims for higher ratings for his right and left heel 
disabilities remain in appellate status.

In August 2003, the Board remanded the appeal to the RO to 
arrange for an orthopedic evaluation to determine the 
severity of his bilateral heel disability.  The purpose of 
that remand has been met.

The Board notes that the veteran moved to Daytona Beach, 
Florida, subsequent to the January 2001 RO decision noted 
above.  Given the veteran's change in residence, the claims 
file and jurisdiction were transferred to the St. Petersburg, 
Florida, RO.

A report of a July 1999 VA examination includes a reference 
to a bilateral ankle disability, to include arthritis, as 
"possibly not related" to the veteran's service-connected 
residuals of heel injuries.  The Board finds that this 
evidence raises a claim of secondary service connection for a 
bilateral ankle disability.  This matter is referred to the 
RO for appropriate action.  See Myers v. Derwinski, 1 Vet. 
App. 127, 130 (1991); EF v. Derwinski, 1 Vet. App. 324, 326 
(1991); Solomon v. Brown, 6 Vet. App. 396, 400 (1994). 
FINDINGS OF FACT

1.  The veteran's service-connected status-post fracture of 
the right calcaneus or heel of the right foot is symptomatic 
and manifested by a spur; it is not productive of more than 
moderately severe functional impairment.

2.  The veteran's service-connected status-post fracture of 
the left calcaneus or heel of the right foot is symptomatic 
and manifested by a spur; it is not productive of more than 
moderately severe functional impairment.
  

CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 20 
percent for residuals of a fracture of the right heel are not 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5284 
(2004).

2.  The schedular criteria for a rating in excess of 20 
percent for residuals of a fracture of the right heel are not 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5284 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the January 2001 rating decision; the January 
2002 Statement of the Case; the March 2005 Supplemental 
Statement of the Case and the letters sent to the veteran by 
the RO, adequately informed him of the information and 
evidence needed to substantiate his claims for increased 
ratings for his service- connected status-post fractures of 
the left and right heels and complied with VA's notification 
requirements.  The Statement of the Case and Supplemental 
Statement of the Case set forth the laws and regulations 
applicable to the veteran's claims.  Further, a March 2004 
letter from the RO informed him of the type of evidence that 
would substantiate his claims; that he could submit evidence 
in support of his claims; and that he could have the RO 
obtain VA and private evidence if he provided enough 
information about the evidence so that VA could request it.  
The letter also specifically informed him that it was his 
ultimate responsibility to ensure that VA received all 
requested records that were not in the possession of a 
federal department or agency.  In sum, the veteran was 
notified and aware of the evidence needed to substantiate his 
claims for ratings in excess of 20 percent for his status 
post fractures of the right and left heels, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals for 
Veterans' Claims (Court) held that, for claims filed before 
the enactment of the VCAA (November 9, 2000), such as the one 
currently before the Board, a VCAA notice must be provided to 
a claimant before the "initial unfavorable [agency of 
original jurisdiction (AOJ)] decision on a service-connection 
claim."  VCAA notice was not provided to the veteran before 
the RO decision that is the subject of this appeal.  However,  
the Board finds that notice was provided by the AOJ prior to 
the most recent transfer of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the claimant was provided with 
every opportunity to submit evidence and argument in support 
of his claim for an increased rating for service connected 
status post fracture of the right and left heels, and to 
respond to VA notices.  Therefore, not withstanding Pelegrini 
II, to decide the appeal would not be prejudicial error to 
the claimant.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)." This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).

In this case, although the VCAA notice that was provided to 
the appellant does not contain the precise language of the 
"forth element", the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In its VCAA notice, 
Statement of the Case and Supplemental Statement of the Case, 
the RO informed the veteran of the evidence already of record 
and requested that he inform VA of any additional information 
or evidence that he wanted VA to obtain.  In a letter 
accompanying the Supplemental Statement of the Case, the 
veteran was informed him that he had sixty days to submit any 
additional information or comment before his claim was 
returned to the Board.  Mayfield, supra.

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
the Court of Appeals for Veteran's Claims' statement in 
Pelegrini that sections 5103(a) and 3.159(b)(1) require VA to 
include a request to the veteran to submit everything he has 
pertaining to the claim as part of the notice provided to a 
claimant under those provisions is obiter dictum and is not 
binding on VA.  VA General Counsel further noted that section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  Also, the RO contacted the veteran and asked him to 
identify all medical providers who treated him for his left 
and right heel disabilities.  The RO has obtained all 
identified evidence.  In addition, pursuant to the Board's 
August 2003 remand, the RO arranged for a VA orthopedic 
evaluation in March 2004.  The examination report included 
appropriate historical and clinical findings that were 
adequate for rating purposes.  The Board finds that this 
examination, along with other evidence of record, provides 
sufficient findings upon which to determine the veteran's 
entitlement to ratings in excess of 20 percent for status 
post fractures of the right and left heels. 

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claims, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case; there has been no prejudice to the appellant 
that would warrant a remand; and his procedural rights have 
not been abridged.  Bernard, supra. 

II.  Factual Background

Service connection for status post fracture of both the right 
and left heels was granted with an evaluation of 0 percent 
for each heel in August 1999, effective December 1998.  In 
May 2000, the veteran filed a claim for increased ratings.  
In January 2001, the RO granted increased evaluations of 10 
percent for both heels.  The veteran appealed this decision 
and in the January 2002 Statement of the Case the RO granted 
increased evaluations of 20 percent for both heels.  In a 
March 2002 statement accepted in lieu of a Form 9, the 
veteran apparently expressed his desire to continue his 
appeal.  

Service medical records reveal that the veteran injured both 
heels in April 1967 enroute to basic training when he was 
pushed down stairs and landed on his heels while debarking a 
bus in Syracuse, New York.  The diagnosis at the time was 
fracture, os calcis, bilateral.  

The veteran underwent a VA examination in July 1999.  Range 
of motion at the first MPJ and ankle joints were within 
normal limits.  There was no swelling, redness or 
inflammation of either foot.  The patient indicated that he 
had discomfort, especially on the left ankle at the end of 
the day working.  He did not have pain on palpation in either 
heel.  He did have pain on the outer aspect of the left ankle 
on palpation along the lateral ligaments.  On standing the 
veteran had no pronatory problems with either foot.  The 
examiner believed that the veteran may have had a chronic 
lateral ankle sprain, etiology unknown, but possibly not 
related to the service incurred injury or to the os calcis 
secondary to the service connected injury.  An X-ray taken at 
the time showed mild degenerative disease of both ankles, 
calcified posterior and plantar calcaneal spurs of the left 
calcaneus and mild deformity of the right and left calcanei, 
consistent with old fractures.  An October 1999 X-ray showed 
no change from the July X-ray.  (A claim of secondary service 
connection for a bilateral ankle disability, to include 
arthritis, has been raised by the record-see introduction, 
supra.) 

A VA progress note dated in November 1999 shows that veteran 
was having heel pain on weight bearing.  The interior surface 
of both heels was painful on palpation but there was no 
swelling or inflammation around either heel.  The veteran was 
prescribed inserts for his shoes to wear at all times.  A 
February 2000 progress note showed the veteran complaining of 
pain in both ankles and insoles with a pain level of 
approximately a 5 on a scale of 1 to 10.  He had not received 
the inserts for his shoes yet. 

The veteran underwent a VA examination in June 2000 for his 
heels and low back.  He reported that he did not take 
medication for heel pain on a regular basis but did take 
Darvocet on occasion.  He used a cane to assist with walking 
and had no episodes of dislocation or recurrent subluxation 
and no history of arthritis.  On physical examination the 
veteran was able to walk without any problems, including on 
his heels and toes and had no difficulty getting on and off 
the examination table or squatting.  No diagnosis was given 
for the heel problems.  

On VA podiatry examination in July 2000, the veteran was 
found to have intense pain on palpation of the inferior 
surface of both heels and also the plantar fascia of the 
right heel.  Range of motion of the first metacarpal 
phalangeal joints and the ankles was within normal limits and 
the veteran had no swelling or inflammation of either foot.  
The examiner noted that the veteran had a fracture of the 
right femur two years earlier, that resulted in from one half 
to one inch shortening of the right leg, which in turn put 
more pressure on the heel because of the drop in gait.  The 
examiner indicated that the veteran might continue to have 
pain while actively working and he recommended heel splints 
be tried to alleviate some of the discomfort.  The causes of 
his pain related directly back to the fractures of both 
heels. 

On VA examination in March 2004, the diagnosis was healed 
bilateral calcaneal fractures by history and two bilateral 
calcaneal spurs accompanying bursitis over the plantar 
surface of his heels.  On physical examination, there was 
point tenderness, which was more severe over the right heel 
than the left on palpation.  There was a normal arch present 
and no swelling of either foot.  The veteran had full range 
of motion of the ankles and therefore had no loss of range of 
motion due to pain or weakness or fatigue and no 
incoordination.  It was noted that he had not really had any 
flare-ups of the heel pain but did experience some increased 
pain if he was on his feet for a prolonged period of time or 
if he walked barefoot.  X-rays showed a good sized spur 
present over the plantar surface of the left heel and a 
lesser one over the right heel.  The subtalar and talotibial 
joints were normal and there was no evidence of arthritis of 
the hindfoot.  There was no widening of the calcaneus on 
special calcaneal views that were taken.  The veteran had 
moved to Daytona Beach Florida within the past year and had 
found that walking barefoot caused his heels to swell up.  He 
reported that he had been to the Daytona Beach VA clinic, but 
the only treatment he had received was naproxen, which he 
took intermittently.  The veteran was found to have some 
functional impairment consisting of having to wear shoes with 
a soft heel and was advised not to go barefoot for any length 
of time or participate in sports involving running or jumping 
on the heel area.  In a May 2004 addendum to the examination 
report, the examiner indicated that he considered the 
veteran's bilateral heel symptomatology to be moderately 
severe.       

III.  Law and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history, including service medical 
records.  38 C.F.R. §§ 4.2, 4.41.

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In evaluating the severity of a particular disability it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49; DeLuca v. 
Brown, 8 Vet. App. 202, 204-06 (1995).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

The veteran's right and left status post heel fracture 
disabilities are currently evaluated as 20 percent disabling 
under 38 C.F.R. § 4.71, Diagnostic Code 5284.  Diagnostic 
Code 5284 assigns a 10 percent rating for a moderate foot 
injury; a 20 percent rating for a moderately severe foot 
injury, and a 30 percent rating for a severe foot injury.  
With actual loss of use of the foot, a 40 percent rating will 
be assigned.  See Note to Diagnostic Code 5284.

Functional loss may be due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40 (2004).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§§ 4.40, 4.45.  See Deluca v. Brown, 8 Vet. App. 202 (1995).

The Deluca decision cited above refers to the extent the 
veteran may have additional functional impairment above and 
beyond the limitation of motion objectively demonstrated due 
to the extent of his pain/painful motion, limited or excess 
movement, weakness, incoordination, and premature/excess 
fatigability, etc. These "Deluca factors" are to be 
considered when determining the severity of musculoskeletal 
disabilities such as the one at issue, which could be at 
least partly rated on the basis of limitation of motion, 
particularly during times when symptoms "flare up," such as 
during prolonged use, and assuming these factors are not 
already contemplated in the governing rating criteria.  
DeLuca, supra, citing 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral to appropriate VA 
officials.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
regulation, an extraschedular disability rating is warranted 
upon a finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2004).

IV.  Analysis

The Board notes at the outset that service connection is in 
effect for status-post fractures of the calcaneus or heel of 
both feet; it is not in effect for disability of either 
ankle.  The veteran's bilateral foot disability is properly 
rated under the criteria for rating foot injuries, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284.  A claim for secondary service 
connection for a bilateral ankle disability has been raised 
by the record, however; as noted in the introduction to this 
decision, that matter is referred to the RO for any indicated 
action.  

The most recent VA examination in March 2004 showed point 
tenderness in both heels and increased pain if the veteran 
was on his feet for a prolonged period of time or if he 
walked barefoot.  However, the examiner did not find that 
there were significant flare-ups or any evidence of arthritis 
in either hindfoot.  There was some functional impairment of 
having to wear shoes with a soft heel.  The overall degree of 
disability was reported as moderately severe, which is not 
consistent with a rating in excess of 20 percent under the 
applicable rating criteria.  Id.  

None of the earlier VA examinations or other evidence of 
record suggest impairment beyond the moderately severe level 
found in the March 2004 examination.  The June 2000 VA 
examination specifically found that the veteran was able to 
walk without any problems, including on his heels and toes, 
and the July 1999 VA examination did not find pain on 
palpation of either heel.  The July 2000 VA examination did 
find significant pain on palpation, but the examiner did not 
find any limitation of motion or swelling or inflammation of 
either foot.  As a rating in excess of 20 percent under Code 
5284 is not warranted unless severe impairment is present, 
the Board finds that an increased rating is not warranted for 
either heel disability.  

Pursuant to 38 C.F.R. §§ 4.40, 4.45, and Deluca v. Brown, the 
Board must consider such factors as weakness, fatigability, 
incoordination, restricted or excess movement of the joint, 
or pain on movement.  As noted above, the July 2004 VA 
examiner specifically found that the veteran had no loss of 
range of motion due to pain or weakness or fatigue and no 
incoordination.  He also found that the veteran was not 
really subject to flare-ups, although it is apparent that he 
experiences increased pain if he was on his feet for a 
prolonged period of time or if he walked barefoot.  An 
earlier November 1999 progress note showed heel pain on 
weight bearing, the June 2000 VA examination showed that the 
veteran was using a cane to assist with walking and the July 
VA examination showed significant pain on palpation.  None of 
this evidence, however, shows that the veteran has additional 
functional limitation of either heel due to pain or flare-ups 
of pain, supported by objective findings, to a degree that 
would support a rating in excess of 20 percent under Code 
5284, nor does the medical evidence show that the veteran has 
excess fatigue, weakness or incoordination that results in 
such additional impairment.  It is pertinent to note that two 
20 percent ratings already takes into account significant 
bilateral foot disability.  In any event, when addressing the 
veteran's functional impairment (with consideration of the 
aforementioned factors), the March 2004 VA examiner 
specifically concluded that the veteran's foot impairment was 
moderately severe, which is directly on point for a 20 
percent rating.  The Board likewise finds that, even after 
consideration of all Deluca criteria, the veteran's 
disability results in no more than overall moderately severe 
functional limitation and thus more nearly approximates a 20 
percent disability rating.  

In view of the foregoing, ratings in excess of 20 percent for 
right and left heel disabilities are not warranted.  As the 
preponderance of the evidence is against the a rating in 
excess of 20 percent for either foot, the benefit of the 
doubt doctrine is not applicable and the claims must be 
denied.  38 U.S.C.A. § 5107(b); also see, generally, Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).

The Board has also considered whether referral for an 
extrashedular rating is warranted.  Loss of industrial 
capacity is the principal factor in assigning schedular 
disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 
38 C.F.R. § 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  There is no evidence that the 
veteran has been hospitalized in recent years for right or 
left heel disability, nor is there any indication that such 
disability markedly interferes with employment.  Thus, the 
Board finds nothing in the record that may be termed 
exceptional or unusual so as to warrant referral of the 
service-connected right or left heel disability, to 
appropriate VA officials for consideration of extraschedular 
ratings pursuant to 
38 C.F.R. § 3.321(b)(1).


ORDER

A rating in excess of 20 percent for residuals of a fracture 
of the right heel is not warranted.

A rating in excess of 20 percent for residuals of a fracture 
of the left heel is not warranted.   



	                        
____________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


